Investor Update November 2008 2 Statements contained in this presentation, which are not historical facts, are forward-looking statements, as the term is defined in the PrivateSecurities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which can cause actual results todiffer materially from those currently anticipated, due to a number of factors, which include, but are not limited to, unfavorable changes in theapartment market, changing economic conditions, the impact of competition, acquisitions which may not achieve anticipated results and other riskfactors discussed in documents filed with the Securities and Exchange Commission from time to time including the Company’s Annual Report onForm 10-K and the Company’s Quarterly Report on Form 10-Q.The statements in this presentation are made based upon information currentlyknown to management and the company assumes no obligation to update or revise any of its forward-looking statements. Safe Harbor Disclosure 3 National MSA Average 1.1% MAA Markets MSA Average 1.5% Austin, TX 2.9% Raleigh, NC 2.4% Dallas-Ft. Worth, TX 2.4% Houston, TX 2.4% Atlanta, GA 1.9% Orlando, FL 1.5% Phoenix, AZ 1.4% Employment Growth Projections 2009 - 2013 Annual Compounded Growth Rates MAA Markets Well
